Citation Nr: 0005772	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for residuals, 
laceration of the left knee.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1995 and December 1996 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1995 
rating decision, the RO continued the 50 percent evaluation 
for post-traumatic stress disorder.  In the December 1996 
rating decision, the RO continued the noncompensable 
evaluation for residuals, laceration of the left knee.

The Board notes that the appellant had perfected an appeal as 
to a claim for service connection for jungle rot of the feet; 
however, he specifically withdrew the issue in the December 
1999 hearing before this Board Member.  Thus, that claim is 
no longer on appeal.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
total occupational impairment and virtual isolation.

2.  Residuals, laceration of the left knee, is currently 
manifested by slight functional impairment.

3.  A total rating for compensation based upon individual 
unemployability is not available to the appellant.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

2.  Residuals, laceration of the left knee, is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5257 
(1999).

3.  The appellant's claim for entitlement to a total rating 
for compensation based upon individual unemployability has no 
legal merit.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for post-traumatic stress disorder and 
residuals, lacerations of the left knee, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

The Board notes that in an October 1994 decision, the hearing 
officer granted service connection for post-traumatic stress 
disorder, which was effectuated in an October 1994 rating 
decision and assigned a 50 percent evaluation.  In a May 1995 
rating decision, the RO continued the 50 percent evaluation 
for post-traumatic stress disorder.  In a notice of 
disagreement, submitted in June 1995, the appellant stated 
specifically that he was appealing the May 1995 rating 
decision.  Thus, the Board notes that Fenderson v. West, 
12 Vet. App. 119 (1999) is not applicable to the appellant's 
claim for an increased evaluation for post-traumatic stress 
disorder.

Service connection for post-traumatic stress disorder and 
residuals, laceration of the left knee, was granted by means 
of an October 1994 rating decision and assigned 50 percent 
and noncompensable evaluations respectively.

The record reflects that since 1994, the appellant has been 
hospitalized at VA seven times for post-traumatic stress 
disorder.  In a June 1994 VA hospitalization summary report, 
the VA examiner stated that the appellant was admitted due to 
post-traumatic stress disorder symptomatology.  The appellant 
presented problems of nightmares, withdrawal from others, 
irritability, and anger.  The VA examiner noted that the 
appellant had chronic left knee pain.  The VA examiner stated 
that the appellant displayed less irritability during 
hospitalization and that he practiced anger management 
strategies.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 41 upon discharge and for the last 
year.

The appellant underwent a VA psychiatric evaluation in 
November 1994.  The appellant reported that he had attempted 
suicide in the past on three occasions.  The VA examiner 
stated that the appellant's affect was constricted and that 
his mood was depressed.  The appellant reported intrusive 
thoughts and feelings of hopelessness and worthlessness, but 
denied homicidal or suicidal ideations.  The diagnosis was 
post-traumatic stress disorder, and the VA examiner assigned 
a GAF score of 60.

In an April 1995 VA hospitalization summary report, the VA 
examiner stated that the appellant had been admitted for 
problems including anxiety, depression, isolation, and 
difficulties with interpersonal relationships.  The appellant 
reported intrusive memories of war experiences, distress at 
reminders of war experiences, detachment and withdrawal from 
others, restricted affect, sleep disturbances, irritability, 
and anger.  The appellant was noted to have undergone and 
practiced anger management strategies and had made progress 
with treatment goals.  The VA examiner determined that the 
appellant's GAF score was 60 at the time of discharge and had 
been 60 for the past year.

The appellant had an RO hearing in August 1995.  The 
appellant stated that he had not worked since May 1992.  He 
stated that he had trouble with authority figures and that 
was why he could not work.  He stated that he kept to himself 
and did not like to be around people.  The appellant 
testified that he would get sleep in two-hour increments.  He 
stated that he was suspicious of others and would patrol his 
place.  He described himself as flying off the handle easily.  

The appellant underwent a VA psychiatric evaluation in 
February 1996.  The appellant reported the inability to trust 
people.  He stated that he was seclusive and isolative and 
liked living by himself and having no contact with other 
people.  The appellant reported nightmares, flashbacks, 
intrusive thoughts, and hypervigilance.  The VA examiner 
stated that the appellant was anxious and appeared mildly 
depressed.  He stated that the appellant was free from 
suicidal and homicidal ideations.  The diagnosis was post-
traumatic stress disorder.  The VA examiner assigned a GAF 
score of 60, stating that it was due to the appellant's 
recurrent anxiety brought about by symptoms of post-traumatic 
stress disorder, social isolation, lack of trust, and 
inability to deal with authority figures.

The appellant underwent a VA psychiatric evaluation in May 
1996, while he was hospitalized at a VA facility.  The VA 
examiner stated that the appellant's mood was moderately 
depressed with some anxiety.  The appellant reported feelings 
of hopelessness and guilt for being alive.  He stated that he 
was the only one left among his three friends from Vietnam.  
He denied suicidal and homicidal ideations.  The diagnosis 
was post-traumatic stress disorder.  The VA examiner assigned 
a GAF score of 50, stating that the appellant had severe 
social and occupational impairment on the account of 
persistent symptoms of post-traumatic stress disorder.

In a June 1996 VA hospitalization summary report, the VA 
examiner stated that the appellant had been admitted for 
treatment for post-traumatic stress disorder.  The VA 
examiner noted that the appellant had been in the post-
traumatic stress disorder program twice in the past two 
years.  The VA examiner stated that the appellant described 
feelings of hopelessness and having survival guilt.  He 
stated that the appellant displayed significant depression.  
The GAF score assigned was a 45 at the time of discharge and 
41 for the past year.

The appellant underwent a VA examination in July 1996.  The 
appellant reported that he sustained mortar fire injuries to 
his left knee and that treatment consisted of suturing of a 
laceration on the inner and outer side of the knee.  He 
stated that he had had no further treatment for his knee 
until 1980.  He reported that an MRI taken in 1994 showed 
some damage to the lateral meniscus but that surgery was not 
recommended.  The appellant stated he had been fitted for a 
knee brace.  He reported pain in his left knee, particularly 
when he was walking.  The VA examiner stated that the 
appellant walked with a cane but did not limp on his left 
leg.  Examination of the left knee revealed no heat, redness, 
swelling, or joint fusion.  Testing of the ligaments were 
firm.  There was no abnormal motion and no laxity.  The VA 
examiner stated that the appellant had full range of motion 
of 0 degrees to 125 degrees.  He added that the appellant had 
mild muscle atrophy of the left thigh amounting to one-half 
inch, stating that it may be due to the use of the cane or 
some other form of disuse.  X-rays taken of the appellant's 
left knee at that time revealed no abnormalities.  The VA 
examiner stated that besides the appellant's report of the 
MRI finding, he stated that there were no abnormal findings 
as to the left knee.  He stated that the appellant had well-
healed, superficial scars on both sides of the knee which did 
not involve the knee joint itself.

In a January 1997 VA hospitalization summary report, the VA 
examiner reported that the appellant had the following 
symptoms: intrusive thoughts, nightmares, sleep disturbance, 
social isolation, flashbacks, restricted affect, 
hypervigilance, exaggerated startle response, avoidance, 
survivor guilt, irritability, and rage.  The VA examiner 
stated that although the appellant had successfully completed 
the post-traumatic stress disorder program, he still had 
post-traumatic stress disorder which was both chronic and 
severe.  He added that due to the severity of the post-
traumatic stress disorder, the appellant was "unable to work 
at this time or for the foreseeable future."  Upon 
discharge, the VA examiner assigned a GAF score of 40.

In a March 1998 VA hospitalization summary report, the VA 
examiner stated that the appellant's post-traumatic stress 
disorder had profoundly affected all aspects of his life, to 
include interpersonal relationships.  Upon discharge, the VA 
examiner assigned a GAF score of 40.  It was noted that the 
veteran had been admitted in November 1997 to the PRRP 
program.

In a November 1998 VA hospitalization summary report, the VA 
examiner stated that the appellant's roommate had brought him 
to the facility because the appellant was unable to cope with 
his increased symptomatology of post-traumatic stress 
disorder and had expressed the desire to commit suicide.  The 
VA examiner assigned a GAF score of 60 upon admission.  The 
VA examiner stated that the appellant's mood was depressed.  
The VA examiner noted that during hospitalization, the 
appellant's depression improved.

In a March 1999 summary, it was reported that he had a GAF of 
40 on admission and a GAF of 50 on discharge. 

In an April 1999 VA hospitalization summary report, the VA 
examiner stated that the appellant was admitted because of 
suicidal ideation.  During hospitalization, the appellant 
underwent post-traumatic stress disorder treatment and later 
denied suicidal ideations.  

The appellant had a hearing before this Board Member in 
December 1999.  The appellant's representative stated that 
the appellant was in group therapy, individual counseling, 
and in a type of therapy called milieu therapy for his post-
traumatic stress disorder.  The appellant stated that he had 
no close friendships and would stay by himself.  He stated 
that he had not secured a job since May 1992.  As to his left 
knee, the appellant stated that he had lateral movement in 
his left knee and that he would get swelling if he walked any 
great amount of distance.  He described severe pain right 
below his knee.  He stated that his scar would get tender 
"as any wound would."  The appellant was asked if he wanted 
to undergo a VA examination as to his left knee to determine 
the current level of disability, and he answered that he 
would prefer to not undergo a VA examination.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

A.  Post-traumatic stress disorder

In the May 1995 rating decision on appeal, the RO reviewed 
the appellant's claim for post-traumatic stress disorder 
under the old rating criteria for mental disorders.  The 
criteria for mental disorders were amended in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the old 
criteria), then a 100 percent rating was required.  The old 
criteria at the 100 percent evaluation are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. Part 4, Diagnostic Code 9411 (1996) (Emphasis 
added).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the appellant since the 
appellant meets at least one of the three criteria for a 
100 percent evaluation.  The preponderance of the evidence 
has clearly established that the appellant is either socially 
isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with the Johnson case, the 
Board grants the appellant's post-traumatic stress disorder a 
100 disability evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the numerous GAF scores of 
40, 41, 45, 50 and 60 assigned to the appellant's post-
traumatic stress disorder symptomatology.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence which the Court has noted the importance of 
the GAF and defined the terms of the GAF score.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.).  Id.  A GAF score between 41 and 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  The Board notes that the 
appellant was assigned a GAF score of 60 by VA examiners in 
February 1996 and November 1998; however, the Board finds 
that there is overwhelming evidence that the GAF score of the 
appellant's post-traumatic stress disorder symptomatology is 
much less than 60.  

It must be noted that the vast majority of examiners who 
entered the GAF of 60 had a brief period of time during which 
to formulate opinions.  The examiners who entered lower GAFs 
tended to have an extensive period of time to formulate a 
medical judgment.  We are also impressed with the phenomenal 
number of hospitalizations for PTSD during the appeal period 
and the lengths of stay of some of the admissions, including 
the PRRP admissions.  See 38 C.F.R. § 3.321 regarding 
frequent periods of hospitalization.

Although the Board is not bound by a treating physician rule, 
we conclude that in this case, the professionals in the best 
position to understand the degree of the veterans impairment 
rests with those who have extensive knowledge of him.

Accordingly, a 100 percent evaluation for post-traumatic 
stress disorder is granted.

B.  Residuals, laceration of the left knee

The appellant's service-connected residuals, laceration of 
the left knee, is evaluated under scars.  Under Diagnostic 
Code 7803, a scar which is superficial, poorly nourished, 
with repeated ulceration will be assigned a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7803 (1999).  
Under Diagnostic Code 7804, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999).  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of the knee, a 20 percent evaluation is assigned 
for moderate impairment of the knee, and a 30 percent 
evaluation is assigned for severe impairment of a knee as 
measured by the degree of recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1999).

The Board finds that the Diagnostic Codes as to scars would 
not result in a compensable evaluation, as his scars have 
been described as well-healed and there were no findings of 
poorly nourished scars, with repeated ulceration or objective 
findings of tenderness or pain in the July 1996 VA 
examination report.  See 38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804.  Additionally, in the July 1996 VA examination 
report, the examiner stated that the appellant's left knee 
had full range of motion.  Therefore, the scars on the left 
knee do not limit the function of the knee.  See 38 C.F.R. 
Part 4, Diagnostic Code 7805.  Thus, under those Diagnostic 
Codes, the appellant's service-connected residuals, 
laceration of the left knee, would be noncompensable.  See 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

However, at the time of the July 1996 examination, the VA 
examiner found that the appellant's left thigh was atrophied 
and that it was 1/2 of an inch smaller than the right thigh.  
He stated that the atrophy may be due to the use of the cane 
or some other form of disuse.  Under 38 C.F.R. §§ 4.40, 4.45 
(1999), an important factor to consider in evaluating a 
musculoskeletal disability is atrophy based on disuse.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for residuals, laceration of the left knee.  See id.  
Although clinical findings as to range of motion and lateral 
instability were normal, the Board finds that a 1/2 inch 
atrophy of the left thigh is indicative of slight functional 
impairment.  The VA examiner described the atrophy as 
"mild."  At the time of the December 1999 hearing, the 
appellant stated that he had lateral movement and that his 
left knee would swell when he walked a great distance.  He 
noted that he did not want to undergo a VA examination to 
determine the current level of disability and asked that a VA 
examination not be scheduled.  The appellant stated that his 
knee was not "that bad."  The Board has taken his testimony 
that his knee is not "that bad" and the finding of 1/2 inch 
atrophy in the left thigh and has resolved all reasonable 
doubt in favor of the appellant, the Board finds that a 
10 percent evaluation is warranted.  See 38 C.F.R. §§ 4.40, 
4.45; Part 4, Diagnostic Code 5257.  

An evaluation in excess of 10 percent is not warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  Here, however, the 
10 percent evaluation was granted based upon the functional 
equivalent of limitation of motion as opposed to actual 
limitation of motion, as the actual limitation of motion of 
the left knee is noncompensable.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (1999).  The appellant has 
complained of pain, which is contemplated by the 10 percent 
evaluation granted in this decision.  See 38 C.F.R. § 4.59 
(1999).  The functional impairment described by the VA 
examiner in the July 1996 examination report and the 
appellant's description of his left knee not being "that 
bad" are indicative of no more than slight functional 
impairment due to pain or any other factor and thus no more 
than a 10 percent evaluation is warranted for residuals, 
laceration of the left knee.

The appellant is competent to report his symptoms.  To the 
extent that he has described pain, swelling and functional 
impairment, the Board has granted a 10 percent disability 
evaluation for residuals, laceration of the left knee.  To 
the extent that the appellant has implied that his left knee 
is worse than a 10 percent evaluation, the medical findings 
do not support his contentions for an evaluation in excess of 
10 percent.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107(b) (West 1991).

II.  Individual unemployability

Under 38 C.F.R. § 4.16(a) (1999), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the Board has granted a 
100 percent evaluation based on a schedular rating for the 
service-connected post-traumatic stress disorder, the 
appellant is not eligible for a total rating for compensation 
based upon individual unemployability.  Green v. West, 
11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 100 percent disability evaluation for post-traumatic stress 
disorder and a 10 percent disability evaluation for 
residuals, laceration of the left knee, are granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  The claim for a total rating for 
compensation based upon individual unemployability is denied 
as moot.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

